CONTRAT DE CRÉATION DE RUASHI MINING
N° 377/6713/SG/GC/2000 DU 09. JUIN 2000
AVENANT N°2.

Entre

D'une part,

LA GENERALE DES CARRIERES ET DES MINES, en abrégé &«GECAMINES».
«GCM », entreprise publique de droit congolais, enregistrée au nouveau registre du com
de Lubumbashi sous le numéro 453 et ayant son siège social à Lubumbashi au numéro 419
Boulevard Kamanyola, BP. 450, République Démocratique du Congo, représentée aux fins des
présentes par Monsieur TWITE KABAMBA, Président du Conseil d'Aëmimstration et par
Monsieur NZENGA NKONGOLO, Administrateur-Délégué Général, ci-après dénommée
«GECAMINES», d’une part, ‘

ET

D'autre part.

COBALT METALS COMPANY LIMITED, en abrégé « CMC », compagnie enregistrée SOUS
le numéro 5760 IBC 2000 à Saint Vincent et aux Grenades, et ayant son bureau de représ ntation
au numéro 25, Bath avenue, Rosebank, Johannesburg, représentée aux fins des présentes par
Monsieur ZAC MULUMBA MASIHALA, Directeur, et Monsieur Dvd MERWE VILJOEN,
Directeur Financier de la compagnie, ci-après dénommée « CMEC »,

ET :

RUASHI HOLDING (PROPRIETARY) LIMITED, compagnie constituée en Aftne ii Sud
et ayant son siège social à Asthon House, numéro 51, Lebonbo Street, Ashlea Gardens, Pretorin,
Afrique du Sud, représentée aux fins des présentes par Monsieur ZAC MULUMBA
MASHALA, Directeur, ci-après dénommée « RH »

PREAMBULE :

8. Considérant la nouvelle Loi Minière (Loi n° 007/2002 du 11 juillet 2002) et le Régicment
Minier (Arrêté n° 038/2003 du 26 mars 2003) promulguës en République Démocratique
du Congo qui dorénavant régiront la prospection, la production et l'exploitation des
substances minérales de la concession de Ruashi y compnis les rembläis ci rejets de Ruash
et Etoile.

77 ne

nee OR: Se A3c-0C HU Zc:EtT  <d0c-80-56
2

b Considérant la résolution n° 1 prise par l'Assemblée Générale Extraordinaire de « RM »
du 26 mars 2004 relative à la cession des parts sociales de « CMC » à « RH ».

IL EST PAR CONSEQUENT CONVENU CE QUI SUIT :

ARTICLE 1 :

«RH» se substitue à « CMC» dans le Contrat de Création de «RM». Elle so substitue
particulièrement à « CMC » en ce qui conceme les droits et obligations contractuels « CMC
et « RH » souscrivent aux engagements de l’article 14.3 qu Contrat de Création de « RM »
ARTICLE 2 :

Les points (33) et (40) de l'article 1 du Contrat de Création de « RM » sont modifiés comme
suit :

(33) Les Parties signifient : Gécamines et Ruashi Holding (Proprietary)Linitec ainsi
que Ruashi Mining sprl, dès qu'elle aura ratifiée le nrésent avenant

(40) Les Associés signifient : Gécamines, Ruashi Holding (Proprietary) Limited ains

que leurs successeurs et Jégataires

ARTICLE 3 :
a. Le capital social de « RM » a été révu et intégralement souscrit par « RH » el « GCM » et est
réparti de la manière suivante entre les ASSOCIÉS :

RH : 80%
GCM : 20%

b. Li est entendu et convenu que toute augmentation dans le capital social de « RM» ne
diminuers pas la participation de «GECAMINES ».

. 7 A4

n1S-AS- HE CT:et  <08c-80-E8

